DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 9, 11, 12, 14 - 22 allowed. Claims 10 and 13 are cancled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A computing system for enabling interaction between a human passenger and an autonomous vehicle, the computing system configured to: receive data indicating that the human passenger selected a first vehicle command at a first vehicle interface computing device located within the autonomous vehicle and physically coupled to the autonomous vehicle, wherein the first vehicle interface computing device provides a first plurality of selectable vehicle commands to the human passenger, wherein at least some of the plurality of selectable vehicle commands are also included in a second plurality of selectable vehicle commands that are provided by a second vehicle interface computing device that is portable; and in response to receipt of the data, causing the second vehicle interface computing device to communicate a message that indicates that the first vehicle command was selected, wherein the message causes the second vehicle interface computing device to display a graphic that indicates that the first vehicle command was selected.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 14, A computer-implemented method comprising: receiving , data indicating that a human passenger selected a first vehicle command at a first vehicle interface computing device, wherein the first vehicle command was redundantly provided for selection on both the first vehicle interface computing device and a second vehicle interface computing device, and wherein both the first vehicle interface computing device and the second vehicle interface computing device are physically located within an autonomous vehicle; and in response to receipt of the data, causing the second vehicle interface computing device to communicate a message that indicates that the first vehicle command was selected, wherein the message causes the second vehicle interface computing system to display a graphic that indicates that the first vehicle command was selected.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 19, A server computing system connected to an autonomous vehicle comprising [[:]] an in-vehicle interface computing device located in a cabin of the autonomous vehicle and physically coupled to the autonomous vehicle, and a hand held user computing device over a wide area network, wherein the server computing is configured to:    receive data indicating that a passenger selected one of [[the]] a first plurality of selectable vehicle commands at [[a]] the hand held user computing device; and in response to receipt of the data, communicate a message to the in-vehicle interface computing device that indicates that the first vehicle command was selected, wherein the message causes the in-vehicle interface computing device to display a graphic that indicates that the first vehicle command was selected.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666